DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 16, 2022 has been entered.


Response to Arguments
Applicant’s arguments with respect to claims 1-8, 10-22, 24-38 and 40-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-8, 11-12, 14-16, 18-19, 21-22, 25-26, 28-30, 32-33, 35-36, 39-40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al (US Patent Application Publication 2018/0285353) in view of Senra et al (US Patent 10,901,973) further in view of Bapat et al (US Patent Application Publication 2020/0117680) and further in view of Thomas (US Patent Application Publication 2019/0057163).

Claims 1, 15 and 29: discloses a method, a system and a program product of data replication between databases, comprising: 
using a number of processors and random access memory allocation to perform the steps of: 
receiving, through an application programming interface (API) integrated into the data replication tool, a request from a system of record (SoR) application for a replication setup and initialization [0135]. [See at least migrating of data.]
importing, through the API, a number of data instances from a source database associated with the SoR [0119, 0135]. [See at least migrating different data types.]
initiating, by a manager engine integrated into the data replication tool, a separate replication process for each data instance imported through the API, wherein the manager engine is configured to support multiple data instances on a single virtual machine instance [0119]. [See at least migrating different data types. Different data instances are supported using a virtual machine.]

Rao alone does not explicitly disclose creating, through a user interface integrated into a data replication tool, a scenario comprises a list of tasks to be performed by the data replication tool at specified times and initializing at the specified times, wherein the request comprises a task to be performed from the list of tasks.
However, Bapat [0136] describes a graphical user interface where tasks such as replications frequencies, times, etc. may be created.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Rao with Bapat. One would have been motivated to do so in order for a user to schedule particular events when necessary.

Rao alone does not explicitly disclose wherein logs of replication process for each data instance are sent to a data analytic service for the data replication tool to monitor and report the replication process for each data instance in real time.
However, Rao [0293] discloses a log for tracking changes such as at least replication and Thomas [0034] discloses sending monitored log entries in real time for analysis. 
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Rao with Thomas. One would have been motivated to do so in order to provide instant analysis based on log data.


Rao also alone does not explicitly disclose if a difference between a data description language (DDL) of the replicated data instances and a DDL of a target database is detected, automatically changing the DDL of the replicated data instances to the DDL of the target database; and exporting the replicated data instances to the target database.
However, Senra (Col 3 ln 24-35) discloses translating DDL from one instance to another instance based on a database accepting specific type of DDL and then the translated data is replicated.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Rao with Senra. One would have been motivated to do so in order to make sure that data that needs to be replicated is accepted by the same accepting the replicated data.
Claims 2, 16 and 30: Rao as modified discloses the method, the system and the program product of Claims 1, 15 and 29 above, and Senra, for the same reasons as above further discloses wherein the replicated data instances comprise JavaScript Object Notation files (Col 7 ln 48-67).
Claims 4, 18 and 32: Rao as modified discloses the method, the system and the program product of Claims 1, 15 and 29 above, and Rao and Thomas, for the same reasons as above, further disclose forwarding a data replication log in real-time from the manager engine and the user interface to the data analytics service [See at least Rao [0090, 0293] for a log that tracks changes and operations using a user interface and Thomas [0034, 0037] for sending monitored log entries in real time for analysis.]
Claims 5, 19 and 33: Rao as modified discloses the method, the system and the program product of Claims 1, 15 and 29 above, and Rao and Thomas, for the same reasons as above, further disclose forwarding a data replication log in real-time from the user interface integrated into the data replication tool to the data analytics service [See at least Rao [0090, 0293] for a log that tracks changes and operations using a user interface and Thomas [0034, 0037] for sending monitored log entries in real time for analysis.]
Claims 7, 21 and 35: Rao as modified discloses the method, the system and the program product of Claims 1, 15 and 29 above, and Rao further discloses receiving a replication start or stop request from the SoR through the API [0113, 0118-0119].
Claims 8, 22 and 36: Rao as modified discloses the method, the system and the program product of Claims 1, 15 and 29 above, and Rao further discloses receiving a request for real-time status from the SoR through the API [0107, 0109].
Claims 11, 25 and 39: Rao as modified discloses the method, the system and the program product of Claims 1, 15 and 29 above, and Rao further discloses wherein a system administrator communicates with the API through the user interface integrated into the data replication tool [0106].
Claims 12, 26 and 40: Rao as modified discloses the method, the system and the program product of Claims 1, 15 and 29 above, and Rao further discloses wherein the manager engine is one of a number of manager engines in a load balancing cluster [0131-0132].
Claims 14, 28 and 42: Rao as modified discloses the method, the system and the program product of Claims 1, 15 and 29 above, and Rao further discloses wherein an orchestrator integrated into the data replication tool executes a specified list of actions by the manager engine under specified conditions [0178].


Claims 3, 17 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al (US Patent Application Publication 2018/0285353) in view of Senra et al (US Patent 10,901,973) further in view of Bapat et al (US Patent Application Publication 2020/0117680) further in view of Thomas (US Patent Application Publication 2019/0057163) and further in view of Schaffer (US Patent Application Publication 2017/0068718).

Claims 3, 17 and 31: Rao as modified discloses the method, the system and the program product of Claims 1, 15 and 29 above, but Rao alone does not explicitly disclose persisting, through the API, database configuration information on a non-relational database.
However, Schaffer [0068] discloses storing correct data, which is analogous to configuration data, in a non-relational database.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Rao with Schaffer. One would have been motivated to do so in order to store particular data in a particular type of database.

Claims 6, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al (US Patent Application Publication 2018/0285353) in view of Senra et al (US Patent 10,901,973) further in view of Bapat et al (US Patent Application Publication 2020/0117680) further in view of Thomas (US Patent Application Publication 2019/0057163) and further in view of Basov (US Patent 10,346,360).

Claims 6, 20 and 34: Rao as modified discloses the method, the system and the program product of Claims 1, 15 and 29 above, but Rao alone does not explicitly disclose wherein the API runs on a container.
However, Basov (Fig. 2, Col 11 ln 25-37) disclosing running a “replicator” in a container that communicates (i.e. runs) an API.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Rao with Basov. One would have been motivated to do so in order to communicate between different systems.


Claims 10, 24 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al (US Patent Application Publication 2018/0285353) in view of Senra et al (US Patent 10,901,973) further in view of Bapat et al (US Patent Application Publication 2020/0117680) further in view of Thomas (US Patent Application Publication 2019/0057163) and further in view of Mayer et al (US Patent Application Publication 2018/0232382).

Claims 10, 24 and 38: Rao as modified discloses the method, the system and the program product of Claims 1, 15 and 29 above, but Rao alone does not explicitly disclose automatically translating, by the manager engine, a table in the replicated data instance to a new structure.
However, Mayer [0028, 0031] discloses transferring and transforming a table to a new structure.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Rao with Mayer. One would have been motivated to do so in order to have the new table be compatible with a system on which it is stored.


Claims 13, 27 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al (US Patent Application Publication 2018/0285353) in view of Senra et al (US Patent 10,901,973) Bapat et al (US Patent Application Publication 2020/0117680) further in view of Thomas (US Patent Application Publication 2019/0057163) and further in view of Kubaitis (US Patent Application Publication 2001/0032205).

Claims 13, 27 and 41: Rao as modified discloses the method, the system and the program product of Claims 1, 15 and 29 above, but Rao alone does not explicitly disclose wherein the data replication tool is integrated with a live stream chat system.
However, Kubaitis [0096-0097] discloses a chat window used for identifying status of database operations.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Rao with Mayer. One would have been motivated to do so in order to monitor database operations.

Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al (US Patent Application Publication 2018/0285353) in view of Senra et al (US Patent 10,901,973) Bapat et al (US Patent Application Publication 2020/0117680) further in view of Thomas (US Patent Application Publication 2019/0057163) and further in view of Chen et al (US Patent Application Publication 2016/0292250).

Claims 43, 44 and 45: Rao as modified discloses the method, the system and the program product of Claims 12, 26 and 40 above, but Rao alone does not explicitly disclose wherein the list of tasks are distributed to the number of manager engines in the load balancing cluster.
However, Chen [0143, 0201] discloses load balancing a replication process.
As such, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Rao with Chen. One would have been motivated to do so in order to make sure that a network does not get overloaded with a particular task.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Huang et al (2009/0089619) describes at least sending a log in real-time based on a detected event.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX GOFMAN/Primary Examiner, Art Unit 2163